Name: nan
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1964-05-21

 Avis juridique important|31964D030464/304/CEE: DÃ ©cision du Conseil, du 8 mai 1964, portant suspension de certains des droits du tarif douanier commun applicables aux produits pÃ ©troliers et adaptation de la nomenclature Journal officiel n ° 077 du 21/05/1964 p. 1211 - 1216++++DECISION DU CONSEIL DU 8 MAI 1964 PORTANT SUSPENSION DE CERTAINS DES DROITS DU TARIF DOUANIER COMMUN APPLICABLES AUX PRODUITS PETROLIERS ET ADAPTATION DE LA NOMENCLATURE ( 64/304/CEE ) LE CONSEIL DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE ET NOTAMMENT SON ARTICLE 28 , VU LE TARIF DOUANIER COMMUN DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE , APRES CONSULTATION DE LA COMMISSION , CONSIDERANT QU'IL PARAIT OPPORTUN DE PREVOIR , EN PARTICULIER EN VUE D'ASSURER A CERTAINS SECTEURS INDUSTRIELS DE LA COMMUNAUTE DES CONDITIONS DE COMPETITIVITE ADEQUATES , UNE SUSPENSION TOTALE OU PARTIELLE POUR UNE DUREE INDETERMINEE DE CERTAINS DES DROITS FIXES DANS LE TARIF DOUANIER COMMUN POUR LES POSITIONS TARIFAIRES 27.10 , EX 27.11 , EX 27.12 A ET EX 27.13 B I ; CONSIDERANT QU'A CET EFFET IL EST NECESSAIRE D'ADAPTER LA NOMENCLATURE TARIFAIRE , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER LA NOMENCLATURE DU TARIF DOUANIER COMMUN DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE FIXEE PAR LA DECISION DU CONSEIL , PRISE EN VERTU DE L'ARTICLE 20 ALINEA 3 DU TRAITE , EN DATE DU 8 MAI 1964 EST ADAPTEE ET LES DROITS Y AFFERENTS SONT SUSPENDUS TOTALEMENT OU PARTIELLEMENT POUR UNE DUREE INDETERMINEE , CONFORMEMENT AUX INDICATIONS CI-APRES : I POUR L'APPLICATION DE LA PRESENTE DECISION , LES NOTES COMPLEMENTAIRES AU CHAPITRE 27 DU TARIF DOUANIER COMMUN SONT COMPLETEES COMME SUIT : 1 . ON CONSIDERE COMME : A . ESSENCES SPECIALES ( SOUS-POSITION 27.10 A III A ) ) , LES HUILES LEGERES DEFINIES AU PARAGRAPHE A DE LA NOTE COMPLEMENTAIRE N 1 AU CHAPITRE 27 ET DONT L'ECART DE TEMPERATURE ENTRE LES POINTS DE DISTILLATION EN VOLUME 5 % ET 90 % , Y COMPRIS LES PERTES , EST EGAL OU INFERIEUR A 60 C . B . WHITE SPIRIT ( SOUS-POSITION 27.10 A III A ) 1 . ) , LES ESSENCES SPECIALES DEFINIES AU PARAGRAPHE A CI-DESSUS ET DONT LE POINT D'ECLAIR EST SUPERIEUR A 21 C D'APRES LA METHODE ABEL-PENSKY ( A ) . C . PETROLE LAMPANT ( SOUS-POSITION 27.10 B III A ) ) , LES HUILES MOYENNES DEFINIES AU PARAGRAPHE B DE LA NOTE COMPLEMENTAIRE N 1 AU CHAPITRE 27 ET DONT LE POINT D'ECLAIR EST SUPERIEUR A 21 C D'APRES LA METHODE ABEL-PENSKY ( A ) . 2 . POUR L'APPLICATION DU N 27.11 , ON CONSIDERE COMME PROPANES ET BUTANES COMMERCIAUX ( SOUS-POSITION 27.11 A ) , LES PRODUITS QUI , A L'ETAT LIQUIDE ET A LA TEMPERATURE DE 37,8 C , ONT UNE PRESSION DE VAPEUR RELATIVE INFERIEURE OU EGALE A 25 KG PAR CM2 _ OU 24,5 BAR _ D'APRES LA METHODE ASTM D 1267 . 3 . PAR " TRAITEMENT DEFINI " AU SENS DES POSITIONS 27.10 , 27.11 , 27.12 ET 27.13 B , ON ENTEND LES OPERATIONS SUIVANTES : _ LA DISTILLATION SOUS VIDE ; _ LA REDISTILLATION PAR UN PROCEDE DE FRACTIONNEMENT TRES POUSSE ; _ LE CRACKING ; _ LE REFORMING ; _ L'EXTRACTION PAR SOLVANTS SELECTIFS ; ( A ) PAR METHODE ABEL-PENSKY ON ENTEND LA METHODE DIN 51755 ( DEUTSCHE INDUSTRIENORMEN ) PUBLIEE EN OCTOBRE 1963 PAR LE DEUTSCHE NORMENAUSSCHUSS ( DNA ) , BERLIN 15 . _ LE TRAITEMENT COMPORTANT L'ENSEMBLE DES OPERATIONS SUIVANTES : TRAITEMENT A L'ACIDE SULFURIQUE CONCENTRE OU A L'OLEUM OU A L'ANHYDRIDE SULFURIQUE , NEUTRALISATION PAR DES AGENTS ALCALINS , DECOLORATION ET EPURATION PAR LA TERRE ACTIVEE OU LE CHARBON ACTIF ; _ LA POLYMERISATION ; _ L'ALKYLATION ; _ L'ISOMERISATION ; _ LA DESULFURATION , AVEC EMPLOI D'HYDROGENE , UNIQUEMENT EN CE QUI CONCERNE LES PRODUITS RELEVANT DE LA SOUS-POSITION 27.10 C , CONDUISANT A UNE REDUCTION D'AU MOINS 85 % DE LA TENEUR EN SOUFRE DES PRODUITS TRAITES ( METHODE ASTM D 1266 ) ; _ LE DEPARAFFINAGE PAR UN PROCEDE AUTRE QUE LA SIMPLE FILTRATION , UNIQUEMENT EN CE QUI CONCERNE LES PRODUITS RELEVANT DE LA SOUS-POSITION 27.10 C ; _ LE TRAITEMENT A L'HYDROGENE , AUTRE QUE LA DESULFURATION , UNIQUEMENT EN CE QUI CONCERNE LES PRODUITS RELEVANT DE LA SOUS-POSITION 27.10 C , DANS LEQUEL L'HYDROGENE PARTICIPE ACTIVEMENT A UNE REACTION CHIMIQUE REALISEE A UNE PRESSION SUPERIEURE A 20 ATM . ET A UNE TEMPERATURE SUPERIEURE A 250 C A L'AIDE D'UN CATALYSEUR . LES TRAITEMENTS DE FINITION A L'HYDROGENE D'HUILES LUBRIFIANTES DE LA SOUS-POSITION 27.10 C III AYANT NOTAMMENT COMME BUT D'AMELIORER LA COULEUR OU LA STABILITE ( PAR EXEMPLE " HYDROFINISHING " OU DECOLORATION ) NE SONT , PAR CONTRE , PAS CONSIDERES COMME DES TRAITEMENTS DEFINIS ; _ LA DISTILLATION ATMOSPHERIQUE , UNIQUEMENT EN CE QUI CONCERNE LES PRODUITS RELEVANT DE LA SOUS-POSITION 27.10 C II , A CONDITION QUE CES PRODUITS DISTILLENT EN VOLUME , Y COMPRIS LES PERTES , MOINS DE 30 % A 300 C D'APRES LA METHODE ASTM D 86 . SI CES PRODUITS DISTILLENT EN VOLUME , Y COMPRIS LES PERTES , 30 % OU PLUS A 300 C D'APRES LA METHODE ASTM D 86 , LES QUANTITES DE PRODUITS EVENTUELLEMENT OBTENUS AU COURS DE LA DISTILLATION ATMOSPHERIQUE ET RELEVANT DES SOUS-POSITIONS 27.10 A , 27.10 B , 27.10 C I SONT PASSIBLES DES DROITS DE DOUANE PREVUS POUR LA SOUS-POSITION 27.10 C II C ) SELON L'ESPECE ET LA VALEUR DES PRODUITS MIS EN OEUVRE ET SUR LA BASE DU POIDS NET DES PRODUITS OBTENUS . CETTE DISPOSITION NE S'APPLIQUE PAS A CEUX DES PRODUITS OBTENUS QUI SONT DESTINES A SUBIR ULTERIEUREMENT UN TRAITEMENT DEFINI OU UNE TRANSFORMATION CHIMIQUE PAR UN TRAITEMENT AUTRE QUE CEUX DEFINIS , DANS UN DELAI MAXIMUM DE SIX MOIS ET AUX AUTRES CONDITIONS A DETERMINER PAR LES AUTORITES COMPETENTES ; _ LE TRAITEMENT PAR L'EFFLUVE ELECTRIQUE A HAUTE FREQUENCE , UNIQUEMENT EN CE QUI CONCERNE LES PRODUITS RELEVANT DE LA SOUS-POSITION 27.10 C III . AU CAS OU UNE PREPARATION PREALABLE AUX TRAITEMENTS SUSMENTIONNES EST TECHNIQUEMENT REQUISE , L'EXEMPTION N'EST APPLICABLE QU'AUX QUANTITES DE PRODUITS EFFECTIVEMENT SOUMIS AUX TRAITEMENTS DEFINIS CI-DESSUS ET AUXQUELS LESDITS PRODUITS SONT DESTINES . 4 . LES QUANTITES DE PRODUITS EVENTUELLEMENT OBTENUS AU COURS DE LA TRANSFORMATION CHIMIQUE ET RELEVANT DES POSITIONS 27.07 B I , 27.10 , 27.11 , 27.12 , 27.13 B , 27.14 C , 29.01 A I , 29.01 B II A ) , 29.01 D I A ) SONT PASSIBLES DES DROITS DE DOUANE PREVUS POUR LES PRODUITS " DESTINES A D'AUTRES USAGES " SELON L'ESPECE ET LA VALEUR DES PRODUITS MIS EN OEUVRE ET SUR LA BASE DU POIDS NET DES PRODUITS OBTENUS . CETTE DISPOSITION NE S'APPLIQUE PAS A CEUX DE CES PRODUITS QUI RELEVENT DES POSITIONS 27.10 , 27.11 , 27.12 ET 27.13 B LORSQU'ILS SONT DESTINES A SUBIR ULTERIEUREMENT UN TRAITEMENT DEFINI OU UNE NOUVELLE TRANSFORMATION CHIMIQUE DANS UN DELAI MAXIMUM DE SIX MOIS ET AUX AUTRES CONDITIONS A DETERMINER PAR LES AUTORITES COMPETENTES . 5 . NE SONT ADMISES DANS LA SOUS-POSITION 27.10 C III C ) QUE LES HUILES DESTINEES A ETRE MELANGEES PAR L'IMPORTATEUR AVEC D'AUTRES HUILES OU DES PRODUITS DE LA POSITION 38.14 OU DES EPAISSISSANTS , POUR L'OBTENTION D'HUILES , DE GRAISSES OU DE PREPARATIONS LUBRIFIANTES , DANS DES ENTREPRISES QUI , DU FAIT DES INSTALLATIONS DONT ELLES DISPOSENT , NE PEUVENT PRETENDRE BENEFICIER DU REGIME DE L'EXEMPTION DOUANIERE AUX TERMES DES NOTES COMPLEMENTAIRES N 3 ET 4 CI-DESSUS AFFERENTES A LA POSITION 27.10 ET QUI TRAITENT CES HUILES EN VUE DE LA REVENTE DANS DES INSTALLATIONS COMPRENANT CONJOINTEMENT : _ AU MINIMUM DEUX CUVES DE STOCKAGE POUR LA RECEPTION DES HUILES DE BASE EN VRAC ; _ AU MINIMUM UNE CUVE DE MELANGE AVEC UTILISATION DE FORCE MOTRICE , EVENTUELLEMENT DE MOYENS DE CHAUFFAGE ET QUI PERMET L'ADJONCTION D'ADDITIFS ; _ DES APPAREILS DE CONDITIONNEMENT . II N DU TARIF * DESIGNATION DES MARCHANDISES * NIVEAU DES DROITS 27.10 * HUILES DE PETROLE OU DE SCHISTES ( AUTRES QUE LES * HUILES BRUTES ) ; PREPARATIONS NON DENOMMEES NI * COMPRISES AILLEURS CONTENANT EN POIDS UNE PROPOR - * TION D'HUILE DE PETROLE OU DE SCHISTES SUPERIEURE * OU EGALE A 70 % ET DONT CES HUILES CONSTITUENT L'ELE - * MENT DE BASE : * A . HUILES LEGERES : * I . DESTINEES A SUBIR UN TRAITEMENT DEFINI ( A ) * SUSPENSION * * TOTALE * II . DESTINEES A SUBIR UNE TRANSFORMATION CHI - * SUSPENSION * MIQUE PAR UN TRAITEMENT AUTRE QUE CEUX * TOTALE ( B ) * DEFINIS POUR LA SOUS-POSITION 27.10 A I ( A ) * III . DESTINEES A D'AUTRES USAGES : * A ) ESSENCES SPECIALES : * 1 . WHITE SPIRIT * 6 % * 2 . AUTRES * 6 % * B ) NON DENOMMEES * 6 % * B . HUILES MOYENNES : * I . DESTINEES A SUBIR UN TRAITEMENT DEFINI ( A ) * SUSPENSION * * TOTALE * II . DESTINEES A SUBIR UNE TRANSFORMATION CHI - * SUSPENSION * MIQUE PAR UN TRAITEMENT AUTRE QUE CEUX * TOTALE ( B ) * DEFINIS POUR LA SOUS-POSITION 27.10 B I ( A ) * III . DESTINEES A D'AUTRES USAGES : * A ) PETROLE LAMPANT * 6 % * B ) NON DENOMMEES * 6 % * C . HUILES LOURDES : * I . GASOIL : * A ) DESTINE A SUBIR UN TRAITEMENT DEFINI ( A ) * SUSPENSION * * TOTALE * B ) DESTINE A SUBIR UNE TRANSFORMATION CHI - * SUSPENSION * MIQUE PAR UN TRAITEMENT AUTRE QUE * TOTALE ( B ) * CEUX DEFINIS POUR LA SOUS-POSITION * 27.10 C I A ) ( A ) * C ) DESTINE A D'AUTRES USAGES * 3,5 % ( A ) L'ADMISSION DANS CETTE SOUS-POSITION EST SUBORDONNEE AUX CONDITIONS A DETERMINER PAR LES AUTORITES COMPETENTES . ( B ) VOIR NOTE COMPLEMENTAIRE N 4 CI-DESSUS . N DU TARIF * DESIGNATION DES MARCHANDISES * NIVEAU DES DROITS * II . FUEL-OILS : * A ) DESTINES A SUBIR UN TRAITEMENT DEFINI ( A ) * SUSPENSION * * TOTALE * B ) DESTINES A SUBIR UNE TRANSFORMATION CHI - * SUSPENSION * MIQUE PAR UN TRAITEMENT AUTRE QUE * TOTALE ( B ) * CEUX DEFINIS POUR LA SOUS-POSITION 27.10 * C II A ) ( A ) * C ) DESTINES A D'AUTRES USAGES * 3,5 % * III . HUILES LUBRIFIANTES ET AUTRES : * A ) DESTINEES A SUBIR UN TRAITEMENT DEFINI ( A ) * SUSPENSION * * TOTALE * B ) DESTINEES A SUBIR UNE TRANSFORMATION * SUSPENSION * CHIMIQUE PAR UN TRAITEMENT AUTRE QUE * TOTALE ( B ) * CEUX DEFINIS POUR LA SOUS-POSITION 27.10 * C III A ) ( A ) * C ) DESTINEES A SUBIR UN TRAITEMENT AUTRE * QUE CEUX DEFINIS POUR LES SOUS-POSITIONS * 27.10 C III A ) ET B ) ( A ) ( C ) * 4 % * D ) DESTINEES A D'AUTRES USAGES * 7 % 27.11 * GAZ DE PETROLE ET AUTRES HYDROCARBURES GAZEUX : * A . PROPANES ET BUTANES COMMERCIAUX : * I . DESTINES A SUBIR UN TRAITEMENT DEFINI ( A ) * SUSPENSION * * TOTALE * II . DESTINES A SUBIR UNE TRANSFORMATION CHI - * SUSPENSION * MIQUE PAR UN TRAITEMENT AUTRE QUE CEUX * TOTALE ( B ) * DEFINIS POUR LA SOUS-POSITION 27.11 A I ( A ) * III . DESTINES A D'AUTRES USAGES * ( INCHANGE ) * B . AUTRES : * I . PRESENTES A L'ETAT GAZEUX * SUSPENSION * * TOTALE * II . NON DENOMMES * SUSPENSION * * TOTALE 27.12 * VASELINE : * A . BRUTE : * I . DESTINEE A SUBIR UN TRAITEMENT DEFINI ( A ) * SUSPENSION * * TOTALE * II . DESTINEE A SUBIR UNE TRANSFORMATION CHI - * SUSPENSION * MIQUE PAR UN TRAITEMENT AUTRE QUE CEUX * TOTALE ( B ) * DEFINIS POUR LA SOUS-POSITION 27.12 A I ( A ) * III . DESTINEE A D'AUTRES USAGES * ( INCHANGE ) ( A ) L'ADMISSION DANS CETTE SOUS-POSITION EST SUBORDONNEE AUX CONDITIONS A DETERMINER PAR LES AUTORITES COMPETENTES . ( B ) VOIR NOTE COMPLEMENTAIRE N 4 CI-DESSUS . ( C ) VOIR NOTE COMPLEMENTAIRE N 5 CI-DESSUS . N DU TARIF * DESIGNATION DES MARCHANDISES * NIVEAU DES DROITS 27.13 * PARAFFINE , CIRES DE PETROLE OU DE SCHISTES , OZOKERITE , * CIRE DE LIGNITE , CIRE DE TOURBE , RESIDUS PARAFFINEUX * ( " GATSCH " , " SLACK WAX " , ETC . ) MEME COLORES : * B . AUTRES : * I . BRUTS : * A ) DESTINES A SUBIR UN TRAITEMENT DEFINI ( A ) * SUSPENSION * * TOTALE * B ) DESTINES A SUBIR UNE TRANSFORMATION * SUSPENSION * CHIMIQUE PAR UN TRAITEMENT AUTRE QUE * TOTALE ( B ) * CEUX DEFINIS POUR LA SOUS-POSITION 27.13 * B I A ) ( A ) * C ) DESTINES A D'AUTRES USAGES * ( INCHANGE ) ( A ) L'ADMISSION DANS CETTE SOUS-POSITION EST SUBORDONNEE AUX CONDITIONS A DETERMINER PAR LES AUTORITES COMPETENTES . ( B ) VOIR NOTE COMPLEMENTAIRE N4 CI-DESSUS . ARTICLE 2 LES ETATS MEMBRES SONT DESTINATAIRES DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 8 MAI 1964 . PAR LE CONSEIL LE PRESIDENT H . FAYAT